BAILEY, J.
I think that Congress has full power to dispose of enemy property seized by the Alien Property Custodian, and make such changes in regard to that disposition as may *23from time to time seem advisable. The courts have uniformly held that a suit against the Alien Property Custodian is a suit against the United States, and have also held that Congress may grant and may withdraw the privilege of bringing suit against the United States. When that privilege is withdrawn, the courts are powerless to act.
I can see nothing unconstitutional in the withdrawal by Congress of this privilege, and the motion to dismiss the bill of complaint should be sustained.